PER CURIAM.
Appellant sought mandamus relief in the trial court seeking an award of provisional gain time credits. The petition was summarily denied without issuance of an order to show cause. Appellee now moves for relinquishment of jurisdiction stating that although appellee believes the trial court’s ruling was correct, the reason for the denial may not be apparent from the face of the petition. Appellee seeks relinquishment so that the trial court may issue an order to show cause to allow appellee to clarify the record and respond to the merits of the petition.
We elect to treat appellee’s motion to relinquish as a confession of error. This cause is reversed and remanded for further proceedings in the trial court.
JOANOS, C.J., and BARFIELD and MICKLE, JJ., concur.